Citation Nr: 1032576	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disability to 
include an irregular heartbeat with possible mitral valve 
prolapse.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The RO has reported that the appellant served on active duty from 
June 1977 to November 1977 and from May 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision, by the Reno, Nevada, Regional Office (RO).  

This case was remanded by the Board in March 2009 for further 
development.  The Board notes that the remand instructed that the 
appellant be afforded a VA examination by a physician.  The 
record shows that in June 2009 the appellant was afforded a VA 
compensation and pension examination.  The examination and 
opinion were formed from a collaboration with a nurse 
practitioner and a physician.  The Board notes that the 
examination report was co-signed by the medical doctor and the 
such constitutes substantial compliance.  The Board further notes 
that the AOJ was instructed to verify the appellant's periods of 
service.  Although the AOJ did not comply with this request, the 
appellant's second period of service has been verified by the 
AOJ.  As such, the Board finds that the noncompliance was 
harmless.  


FINDING OF FACT

The appellant does not have a heart disability to include an 
irregular heartbeat with possible mitral valve prolapse.


CONCLUSION OF LAW

A heart disability to include an irregular heartbeat with 
possible mitral valve prolapse was not incurred in or aggravated 
by service and cardiovascular renal disease may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
July 2006.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
We also note that the VA examination was adequate.  The examiner 
reviewed the history, established clinical findings and presented 
reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 



      Factual Summary

Service treatment records show the chest, vascular system and 
heart were reported normal in March 1977, May 1983, May 1986 and 
June 1990.  The appellant denied pain or pressure in the chest, 
heart trouble and palpitation or pounding chest but reported 
shortness of breath in March 1977.  The appellant denied pain or 
pressure in the chest, shortness of breath, heart trouble and 
palpitation or pounding chest in May 1983 and June 1990.  

Clear chest and regular sinus rhythm were shown in April 1995.  
In May 1995, periodic palpitations complaints of shortness of 
breath were noted.  The appellant reported that she felt like her 
heart raced at times.  She also reported that she had been told 
that she had a heart murmur in the past.  The examiner noted that 
such was all compatible with mitral valve prolapse.  The examiner 
noted that when he listened to the appellant's heart it sounded 
like that was what was potentially going on.  In late May 1995, 
a three week history of intermittent episode of palpitations was 
noted.  Mild dizziness and shortness of breath symptoms were also 
noted.  The appellant denied chest pain.  Arrythmia questionable 
etiology and possible MVP was assessed.  In July 1995, it was 
noted that the appellant developed intermittent episodes of 
palpitations in the spring of 1995.  Symptoms of mild dizziness, 
mild shortness of breath and no chest pain were noted.  
Supraventicular dysrythmia and possible MVP was noted.  The 
appellant was given a provisional diagnosis of mitral valve 
prolapse in August 1995.  However, no evidence of mitral prolapse 
and normal 2d ECHO/DOPPLER study except for TR was shown upon 
examination.  

In a November 1995 examination, the chest and heart were reported 
as normal.  The appellant denied a history of shortness of 
breath, heart trouble and chest pain.  She reported a history of 
palpitation or pounding heart.  In 1996, the appellant reported 
that her heart was not beating right and that it was maybe from 
"kinalog shot."  

Examination in November 1999 revealed normal examination of the 
chest.  The heart, mediatinum, hila and pulmonary vasculature 
were normal.

In a 2003 examination, the appellant reported "heart skipping 
beats."  A history of heart murmur was reported.  In early April 
2003, the appellant reported that she had an anthrax shot in 2001 
and that she started having palpitations thereafter.  She 
reported having palpations every two to three months.  
Examination revealed regular rhythm and rate, no rub, murmur or 
gallop.  In mid April 2003, palpitation causing shortness of 
breath was noted.  An impression of cardiac chambers appear 
normal in size and left ventricular systolic function also normal 
was noted.  Examination in May 2003 revealed regular rate and 
rhythm without murmurs, rubs, or gallops.  In October 2003, the 
appellant reported a history of irregular heartbeat.  

Heart fluttering and severe brief palpitations were noted in June 
2004.  In October 2004, the appellant reported a history of 
irregular heartbeat.  Unremarkable chest was shown in August 
2005.  Examination in December 2005 showed regular heart rate 
and rhythm without murmur.  Also that month, the appellant was 
treated for trauma.  The cardiomediatinal contour was within 
normal limits.  An impression was given of mild hypoinflation 
without other evidence for acute cardiopulmonary disease.  Mid 
dyslipidemia was noted in August 2006.  At that time, examination 
showed no murmur and one or two extra beats during the 
examination of the chest.  

The appellant was afforded a VA compensation and pension 
examination in January 2007.  During this examination, it was 
noted that in 1995 the appellant had her first episode of heart 
palpitation with possible mitral valve prolapse and that during 
the palpations she would also experience shortness of breath.  
She reported that she believed that the palpations started 
occurring after she received her anthrax injections.  The 
appellant estimated that she had anywhere from 1 to 30 episodes 
palpations per month.  She reported that it seemed like her 
palpations have diminished some since she retired.  The appellant 
reported intermittent palpitations and denied chest pain, 
shortness of breath and murmurs.  The examiner noted that the 
appellant's heart rate was regular at 74 beats per minute, and 
that there were no murmurs, rubs or gallops.  The examiner 
further noted that the EKG revealed normal sinus rhythm and there 
was no indication for further testing at that time.  

An interpretation of palpitations was noted in August 2007.  Also 
that month, it was noted that EKG did not show any arrhythmia and 
there was no significant abnormality.  The appellant denied chest 
pain but complained of some palpitations that occur once in 
awhile.  Examination showed heart was regular, rate and rhythm, 
and no murmur.  No hypertension was noted.  In late August 2007, 
normal sinus and normal Holter was noted.  In October 2007, 
examination revealed normal lungs/heart.  

Examination in December 2007 showed heart regular, rate and 
rhythm, and no murmur.  The appellant denied chest pain and 
shortness of breath.  Examination in early January 2008 showed 
regular rate and rhythm, and no murmur.  In the January 2008 VA 
compensation and pension examination, no history of congestive 
heart failure or angina was noted.  Examination revealed normal 
palpation and normal inspection.  A history of intermittent 
palpitations was noted.  It was further noted that no heart 
abnormality had been diagnosed.  

The appellant was afforded a VA compensation and pension 
examination in June 2009.  Examination revealed no evidence of 
mitral valve prolapse and normal left ventricular function.  It 
was noted that the appellant was treated for hyperlipidemia.  The 
examiner noted that the appellant has not been diagnosed with 
mitral valve prolapse evidenced by ECHO results.  ECHO dated in 
June 2009 showed mild mitral valve regurgitation.  ECHO LV 
ejection fraction was 57%.  The examiner noted that the Holter 
monitor testing in August 2008 was reviewed and that the results 
were normal.  The examiner noted that there were three isolated 
supraventricular beats noted but such was a normal variant.  The 
examiner opined that there is no anatomic evidence of mitral 
valve prolapse.  He noted that palpitations, extra systoles, can 
occur as a normal variant and are sometimes aggravated by 
medications, caffeine or stress.  The examiner noted that the 
appellant has normal variation and that everyone may feel extra 
systoles on occasion.   

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Certain chronic diseases, such as 
cardiovascular renal disease, may be service connected if 
manifested to a degree of 10 percent disabling or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disability was 
incurred while engaging in combat.  

					Analysis

The appellant has appealed the denial of service connection for a 
heart disability to include an irregular heartbeat with possible 
mitral valve prolapse.  Based on review of the evidence, the 
Board finds that service connection is not warranted.  In this 
regard, the Board notes that the appellant seeks service 
connection for a heart disability but there is no reliable 
evidence of a heart disability due to disease or injury.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the latter 
relating to peacetime disability compensation.  Both statutes 
provide for compensation, beginning with the words: "For 
disability resulting from personal injury suffered of disease 
contracted in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 
(2009).  Thus, in order for a veteran to qualify for entitlement 
to compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, there is no reliable evidence of any current heart 
disability that is due to a disease or injury.  In reaching this 
determination, the Board notes that examinations in March 1977, 
May 1983, May 1986 and June 1990 revealed that the chest, 
vascular system and heart were normal.  Furthermore, although the 
appellant reported a history of an irregular heartbeat, she 
denied pain or pressure in the chest, shortness of breath, heart 
trouble and palpitation or pounding chest in May 1983 and June 
1990.  No evidence of mitral prolapse and normal 2d ECHO/DOPPLER 
study except for TR was shown upon examination in August 1995.  
Examination in November 1999 revealed normal examination of the 
chest.  The heart, mediatinum, hila and pulmonary vasculature 
were also normal.  Examination in April 2003 noted cardiac 
chambers appeared normal in size and left ventricular systolic 
function was also normal.  Examination in December 2005 showed 
the cardiomediatinal contour was within normal limits.  An 
impression was given of mild hypoinflation without other evidence 
for acute cardiopulmonary disease.  The January 2007 VA examiner 
noted that the appellant's heart rate was regular at 74 beats per 
minute, and that there were no murmurs, rubs or gallops.  The 
examiner further noted that the EKG revealed normal sinus rhythm 
and there was no indication for further testing at that time.  In 
August 2007, EKG did not show any arrhythmia and there was no 
significant abnormality.  In January 2008, it was noted that no 
heart abnormality had been diagnosed.  Examination in June 2009 
revealed no evidence of mitral valve prolapse and normal left 
ventricular function.  The examiner opined that there is no 
anatomic evidence of mitral valve prolapse.  He noted that 
palpitations, extra systoles, can occur as a normal variant and 
are sometimes aggravated by medications, caffeine or stress.  The 
examiner further noted that the appellant has normal variation 
and that everyone may feel extra systoles on occasion.  

To the extent that the appellant has been diagnosed with 
hyperlipidemia, the Board notes that VA has noted in public 
documents that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities.  See 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  As such, hyperlipidemia 
is not a disability for VA compensation purposes.  

The Board has considered the various statements made by the 
appellant.  The appellant has reported palpitations and a history 
of an irregular heartbeat.  The Board notes that the appellant's 
lay statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although the 
appellant has asserted palpitations, the Board notes that a 
symptom, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disease or injury.  Without a pathology to which the appellant's 
symptoms can be attributed, there is no basis to grant service 
connection.  See Sanchez-Benitez, supra.  The Board further notes 
that, although the appellant is competent to report palpitations, 
a diagnosis of a heart disability is far too complex a medical 
question to lend itself to the opinion of a layperson.  See 
Jandreau, supra (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

In reaching this determination, the Board is fully aware of the 
in-service and post service complaints.  This constitutes 
positive evidence.  The Board has also considered the complaints 
in the context of chronicity and continuity.  We also note that 
one examiner reported that some symptoms could be compatible with 
mitral valve prolapse; and that there was possible mitral valve 
prolapse.  However, the fact that mitral valve prolapse is 
suspected or that she reported a past history of a heart murmur 
is just some of the evidence that must be considered.  We 
conclude that when the more thorough testing was accomplished, 
the determination that there was no cardiovascular pathology is 
far more probative than a suspicion that pathology may exist.  
Such testing included normal EKGs, normal Holter monitor results 
and findings of a regular rate and rhythm without murmur.  
Neither the ejection fraction nor the results of the Echo were 
interpreted as showing pathology, to include the report of 
regurgitation.  Rather the results were indicative of a normal 
variation. 

The Board has no reason to doubt the appellant's reports of 
palpitations; however, the more probative evidence of record does 
not show her symptoms are due to an underlying disease or injury 
as a result of any active service.  Without competent evidence of 
current disability related to a disease or injury, service 
connection cannot be granted.  This lack of evidence of 
underlying pathology also weighs against a finding of either 
chronicity or continuity.  The Court has clearly established that 
in the absence of current disability due to disease or injury 
there can be no valid claim.  The allegation of continuity fades 
into insignificance in the absence of disability due to a disease 
or injury.  The preponderance of the evidence is against the 
claim for service connection.  Because there is no approximate 
balance of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also 38 C.F.R. § 3.102 (2009).  

Therefore, the preponderance of the evidence is against service 
connection for cause of death.  As there is not an approximate 
balance of positive and negative evidence regarding the merits of 
the appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit o the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart disability to include an irregular 
heartbeat with possible mitral valve prolapse is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


